SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


PATSY EDWARDS,

                       Plaintiff,

                       v.                            Civil Action No. 09-cv-1053 (RLW)

DISTRICT OF COLUMBIA, et al.,

                       Defendants.


                            MEMORANDUM OPINION AND ORDER 1

       In accordance with the Court’s Third Amended Scheduling Order, the United States of

America filed its Motion for Summary Judgment in this case on June 14, 2013. Plaintiff’s

opposition, in turn, was due to be filed by July 16, 2013, but this deadline came and went without

any action on Plaintiff’s part. Plaintiff failed to file any opposition, nor did Plaintiff seek any

additional time within which to do so. The docket simply sat dormant. Out of an abundance of

reasonableness, however, the Court offered Plaintiff a second chance. On August 23, 2013, the

Court issued a Minute Order directing Plaintiff to respond to the United States’ Motion for

Summary Judgment within seven days. Therein, the Court also explicitly advised Plaintiff that,

absent a timely response, the Court would deem the motion conceded. But the Court’s warning

1
         This unpublished memorandum opinion is intended solely to inform the parties and any
reviewing court of the basis for the instant ruling, or, alternatively, to assist in any potential
future analysis of the res judicata, law of the case, or preclusive effect of the ruling. The Court
has designated this opinion as “not intended for publication,” but this Court cannot prevent or
prohibit the publication of this opinion in the various and sundry electronic and legal databases
(as it is a public document), and this Court cannot prevent or prohibit the citation of this opinion
by counsel. Cf. FED. R. APP. P. 32.1. Nonetheless, as stated in the operational handbook adopted
by our Court of Appeals, “counsel are reminded that the Court’s decision to issue an unpublished
disposition means that the Court sees no precedential value in that disposition.” D.C. Circuit
Handbook of Practice and Internal Procedures 43 (2011).

                                                 1
         SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS

went unheeded. Plaintiff again failed to file any response to the United States’ motion, nor did

Plaintiff timely seek any extension of time. Accordingly, as forewarned, the Court granted the

United States’ Motion for Summary Judgment on September 3, 2013, and since the United States

was the only remaining defendant, 2 Plaintiff’s remaining claims were dismissed and the case was

closed. Presently before the Court are Plaintiff’s Motion to Extend Time to File an Opposition to

Defendant’s Motion for Summary Judgment (Dkt. No. 47) and Plaintiff’s Motion to Reinstate

Case (Dkt. No. 48). For the reasons that briefly follow, both motions will be DENIED.

       Notably, the Court dismissed this case once already for failure to prosecute, (see Dkt. No.

38), after Plaintiff’s counsel, Patrick J. Christmas, failed to respond to an Order to Show Cause,

(see Dkt. No. 37). 3 Plaintiff then filed her (first) Motion to Reinstate, (Dkt. No. 39), and the

Court held a hearing on the matter on January 7, 2013. After hearing from the parties, the Court

reluctantly granted Plaintiff’s Motion and reopened the case. In so doing, though, the Court

clearly admonished Mr. Christmas that any further dilatory conduct in prosecuting this case

would not be tolerated. During that hearing, the Court also set—in consultation with counsel—

the above-described summary judgment briefing deadlines, and those deadlines were then

memorialized in the Court’s Third Amended Scheduling Order, issued on January 7, 2013. (Dkt.

No. 42). The United States appropriately filed its Motion for Summary Judgment on June 14,




2
       The District of Columbia was dismissed by stipulation on August 23, 2013, pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (See Dkt. No. 46).
3
        The Court’s Order to Show Cause chronicles earlier instances of Plaintiff’s inaction and
disregard for the Court’s directives throughout this litigation. By way of example, Mr.
Christmas previously ignored the Court’s Order to file a Local Civil Rule 7(m) certification in
connection with a motion for extension of time, and Mr. Christmas subsequently failed to appear
for a hearing before the Court on October 22, 2012. (See Dkt. No. 37).
                                                2
         SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                       IN THE OFFICIAL REPORTERS

2013, but, as laid out above, Plaintiff failed to submit any timely response. 4    On August 23,

2013, the Court issued its Minute Order directing Plaintiff to respond to the United States’

Motion within seven days, by no later than August 30, 2013; Plaintiff ignored this directive.

With its Motion unopposed, the Court thus granted the United States’ Motion for Summary

Judgment, resulting in the dismissal of Plaintiff’s remaining claims. See Twelve John Does v.

District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (“Where the district court relies on the

absence of a response as a basis for treating the motion as conceded, we honor its enforcement of

the rule.”); see also LCvR 7(b) (“If such a[n] [opposition] memorandum is not filed within the

prescribed time, the Court may treat the motion as conceded.”).

       Plaintiff now asks the Court to reinstate the case, whereby Mr. Christmas asserts that he

was “unable to timely file his Response to Defendant’s Motion for Summary Judgment because

of the recent relocation of his office and the Labor Day Holliday(s) [sic].” (See Dkt. No 48 at 1).

For several reasons, the Court finds this request altogether unpersuasive. First, Mr. Christmas

has been aware of the original summary judgment deadline (July 16th) since January, when the

Court issued its most recent Scheduling Order.       In fact, the Court discussed the summary

judgment deadlines with counsel in person during the January hearing, so Mr. Christmas should

have placed those obligations on his calendar then. In turn, his reliance on the Labor Day

holiday and a recent office move is disingenuous, at best. 5 Second, the Court already forgave

Mr. Christmas’ inaction once, and he was admonished—during the same January hearing—to

strictly comply with the Court’s directives and deadlines moving forward. Third, the fact that

4
        It is worth noting that in setting the applicable briefing schedule, the Court afforded
Plaintiff much longer than the fourteen days to oppose summary judgment than would have
otherwise been provided under the Court’s Local Rules. See LCvR 7(b).
5
        Moreover, under the Court’s recent Minute Order, Plaintiff was directed to file any
response by Friday, August 30, 2013, before the Labor Day weekend that Plaintiff’s counsel
claims interfered with his ability to file an opposition.
                                                3
           SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION
                         IN THE OFFICIAL REPORTERS

Mr. Christmas filed a stipulation to dismiss the District of Columbia on August 21, 2013, (see

Dkt. No. 46), confirms that he accessed the docket in this case on that date and should have been

reminded that an opposition to the United States’ Motion for Summary Judgment was long

overdue.    And fourth, Mr. Christmas fails to articulate what, if any, meritorious argument

Plaintiff could make to defeat the United States’ Motion in any event. 6

       For these reasons, it is hereby ORDERED that Plaintiff’s Motion for Extension of Time

to File an Opposition to Defendant’s Motion for Summary Judgment (Dkt. No. 47) and

Plaintiff’s Motion to Reinstate (Dkt. No. 48) are DENIED. Plaintiff’s claims against the United

States remain DISMISSED WITH PREJUDICE, and this action shall remain closed.
                                                                   Digitally signed by Judge Robert L.
                                                                   Wilkins
                                                                   DN: cn=Judge Robert L. Wilkins,
SO ORDERED.                                                        o=U.S. District Court,
                                                                   ou=Chambers of Honorable
                                                                   Robert L. Wilkins,
                                                                   email=RW@dc.uscourt.gov, c=US
                                                                   Date: 2013.09.06 14:20:17 -04'00'
Date: September 5, 2013
                                                     ROBERT L. WILKINS
                                                     United States District Judge




6
        Through her case, Plaintiff asserted that the United States—vis-à-vis Unity Health Care—
negligently provided medical care to the decedent, Alicia Edwards, while she was incarcerated at
the D.C. Jail. As the United States correctly argued, a plaintiff pursuing a medical malpractice
negligence action must establish three elements under District of Columbia law: “(1) the
applicable standard of care; (2) a deviation from that standard by the defendant; and (3) a causal
relationship between that deviation and the plaintiff’s injury.” Flores-Hernandez v. United
States, 910 F. Supp. 2d 64, 72 (D.D.C. 2012) (quoting Washington v. Wash. Hosp. Ctr., 579
A.2d 177, 181 (D.C. 1990)). Moreover, “[e]ach of these elements must usually be proved by
expert testimony.” Id. (quoting Woldeamanuel v. Georgetown Univ. Hosp., 703 A.2d 1243,
1245 (D.C. 1997)). Through its Motion, the United States explains that Plaintiff disclosed only
one expert witness in this case, E. Eugene Miller, whose opinions relate to standards and
principles in the field of penology, not medical care. (See Dkt. No. 45, Stmt. Material Fact ¶ 1).
While these opinions may have advanced Plaintiff’s claims against the District of Columbia, they
say nothing about the issues bearing on her theory against the United States. Thus, with this fact
deemed conceded—i.e., that Plaintiff proffers no expert witness to establish her claim against the
United States—summary judgment is appropriately granted in the United States’ favor. Notably,
during the January 7th hearing, the United States specifically raised the lack of expert testimony
as a reason not to reinstate Plaintiff’s case the first time. Mr. Christmas claimed that he would
retain such an expert and submit a report within thirty days, but it appears he never did so.
                                                 4